— Motion to change venue granted and indictment removed for trial from Oneida County Court to Supreme Court, Monroe County. Memorandum: Under the particular circumstances presented, including the fact that three jury panels have been exhausted without completing jury selection and the extensive and continuing pretrial publicity surrounding the matter, we conclude that there is reasonable cause to believe that a fair and impartial jury cannot now be drawn in Oneida County. The venue of this indictment should be changed to Monroe County (see People v Acomb, 94 AD2d 978; People v Sawyer, 94 AD2d 978). Present — Dillon, P. J., Hancock, Jr., Doerr, Green and Schnepp, JJ. (Order entered Jan. 8, 1985.)